The evidence authorized the defendant's conviction of violating the revenue tax act, in that he possessed more than one quart of liquor in a dry county.
                        DECIDED JANUARY 27, 1942.
Vance Greeson was convicted of illegally possessing whisky in a dry county in violation of the revenue tax act. Only the sufficiency of the evidence to sustain the verdict is argued or mentioned in the brief of the defendant.
The officers went to the defendant's place of business to search for whisky. A car was parked beside his place when they arrived. As they went into the defendant's place, Bramlett, who worked for the defendant, got into the car and drove off. The officers searched in and around the defendant's premises; and as they were leaving, Bramlett drove by. Two of the officers followed Bramlett in the police car, but officer Davis stayed at the defendant's place. In about thirty or forty minutes, while Davis was still there, Bramlett returned in the car, "got out and went." The other officers drove up about that time, searched the car, and found two cases and a quart of bonded liquor. A half pint was found in the ice box, and an empty bottle was floating around in the water. They took the defendant and Bramlett to jail, and the *Page 584 
defendant told Bramlett that "a man that would drive off with the liquor and then come back with it ought to be in jail." Also, at the jail one of the quart bottles slipped from the table and was broken, and the defendant said "You had to go and break a special Christmas present I had for some friends." It was also in evidence that the defendant's name was on the key ring to the automobile in which the whisky was found. Taking all the facts and circumstances of the case into consideration, the jury was authorized to find that the whisky in the automobile belonged to the defendant, or at least that the quart that was broken at the jail, in addition to the half pint in the defendant's place, constituted possession of more than one quart of whisky in a dry county.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.